Exhibit 10.31

ROYAL CARIBBEAN CRUISES LTD.

2008 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT – NON-EMPLOYEE DIRECTORS

GRANTEE:

DATE OF GRANT:

NUMBER OF RESTRICTED STOCK UNITS GRANTED:

This Restricted Stock Unit Agreement (this “Agreement”) is dated as of _________
(the “Grant Date”), and is entered into between Royal Caribbean Cruises Ltd.
(the “Company”), and __________________, a non-employee director of the Company
(the “Grantee”).

This Agreement is made pursuant to the provisions of the Royal Caribbean Cruises
Ltd. 2008 Equity Incentive Plan (the “Plan”) and consists of this document and
the Plan. Capitalized terms used and not defined in this Agreement shall have
the meanings given to them in the Plan. By entering into this Agreement, the
Grantee agrees and acknowledges that he or she has received and read a copy of
the Plan. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

The Grantee and the Company agree as follows:

 

Grant of


Restricted

Stock Units

   The Company hereby grants to the Grantee that number of Restricted Stock
Units (“Units”) specified above on the terms and conditions hereinafter set
forth. Each Unit represents the unfunded, unsecured right of the Grantee to
receive legal title and ownership of one share of Stock of the Company on the
Delivery Date (as defined herein). Application of


Plan;

Administration

   This Agreement and the Grantee’s rights under this Agreement are subject to
all the terms and conditions of the Plan, as it may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt. It is
expressly understood that the Committee that administers the Plan is authorized
to administer, construe and make all determinations necessary or appropriate to
the administration of the Plan and this Agreement, all of which shall be binding
upon the Grantee to the extent permitted by the Plan. Any inconsistency between
this Agreement and the Plan shall be resolved in favor of the Plan. Vesting   
The Units shall vest immediately upon grant and shall not be subject to
forfeiture. Rights as


Shareholder

   The Grantee will not be entitled to any privileges of ownership of Shares of
Stock of the Company underlying the Grantee’s Units, including but not limited
to, the right to vote such Shares or the right to receive dividends with respect
to such shares, until he or she becomes the record owner of such Shares in
accordance with the terms hereof.

 

1



--------------------------------------------------------------------------------

Settlement of


Units

  

(a) Time of Settlement. This Agreement will be settled by the delivery to the
Grantee of one Share for each Unit on the date that is one year following the
Grant Date (the “Delivery Date”). Upon the issuance of Shares in accordance with
this clause, the Units granted hereby shall be extinguished.

 

(b) Issuance of Shares. Shares due and payable to the Grantee under the terms of
this Agreement shall be issued on the Delivery Date.

Transferability    The Grantee’s Units are not transferable, whether voluntarily
or involuntarily, by operation of law or otherwise, except as provided in the
Plan. Any assignment, pledge, transfer, or other disposition, voluntary or
involuntary, of the Grantee’s Units made, or any attachment, execution,
garnishment, or lien issued against or placed upon the Units, other than as so
permitted, shall be void. Taxes   

(a)    U.S. Federal Income Taxes. U.S. directors of the Company will be subject
to U.S. federal income tax at the time the Shares are delivered based on the
Fair Market Value of the Shares that are delivered at such time.

 

(b)    Tax Consequences for Non-U.S. Residents. Grantees who are neither
citizens nor resident aliens of the U.S. should consult with their financial/tax
advisor regarding both the U.S. and non-U.S. tax consequences of the receipt of
this award and subsequent settlement/receipt of the Shares.

 

(c)    The Grantee will be solely responsible for the payment of all such taxes,
as well as for any other state, local or non-U.S. taxes that may be related to
the Grantee’s receipt of the Units and/or Shares.

Miscellaneous   

(a)    This Agreement shall not confer upon the Grantee any right to continue
serving on the Board of Directors of the Company.

 

(b)    Subject to the terms of the Plan, the Committee may terminate, amend, or
modify the Plan; provided, however, that no such termination, amendment, or
modification of the Plan may in any way adversely affect the Grantee’s rights
under this Agreement without the Grantee’s consent.

 

(c)    This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or stock
exchanges as may be required.

 

(d)    To the extent not preempted by U.S. federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of Florida.

 

2



--------------------------------------------------------------------------------

Signatures   

By the signatures below, the Grantee and the authorized representative of the
Company acknowledge agreement to this Restricted Stock Unit Agreement as of the
Date of Grant specified above.

 

Royal Caribbean Cruises Ltd.                                          
               Grantee:

 

By:

 

_______________________                                             
_____________________________

                                                                            
                 (Name)

 

3